IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,776-02


                             EX PARTE JESSE LOPEZ, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 17-01-12250-2-CR IN THE 38TH/454TH DISTRICT COURT
                            FROM MEDINA COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of engaging in organized criminal activity and sentenced to twelve

years’ imprisonment. He did not appeal his conviction. He filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because he entered the plea agreement with

the understanding that he would not have to serve half of his sentence before becoming eligible for

parole. Based on the record, the trial court has determined that Applicant’s plea was involuntary.

       Relief is granted. Ex parte Stephenson, 722 S.W.2d 426 (Tex. Crim. App. 1987). The

judgment in cause number 17-01-12250-CR in the 38th District Court of Medina County is set aside,
                                                                                                  2

and Applicant is remanded to the custody of the Sheriff of Medina County to answer the charges as

set out in the indictment. The trial court shall issue any necessary bench warrant within ten days

from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     May 6, 2020
Do not publish